Citation Nr: 1205218	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  04-28 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for Meniere's disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to October 1983.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

In April 2011, the Veteran presented testimony before the undersigned Acting Veterans Law Judge at a hearing held at the Montgomery RO.  The transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the evidentiary record, the Board finds that additional development is needed before evaluating the merits of the Veteran's claims.

Regarding the Veteran's claimed migraine headaches, the Board notes that the Veteran told the undersigned at the April 2011 hearing that his migraine headaches originated in service as a result of a sexual assault that occurred during that time.  See hearing transcript, page 3.  The Veteran reported being kicked in the head several times during the assault and suffering headaches thereafter.  In the alternative, the Veteran has suggested that his migraine headaches may be secondary to his service-connected posttraumatic stress disorder (PTSD).  See hearing transcript, page 11.  It is notable that service connection for PTSD due to the Veteran's claimed in-service stressor event (i.e., sexual assault) was recently granted by the Board in a September 2010 decision, and the award of benefits was effectuated by the RO in a March 2011 rating decision.

While the Veteran is not considered competent to diagnose the disorder of migraine, he is competent to report his experience of headache and the onset of such symptomatology.  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).  Further, a private treatment record dated November 30, 2005 includes an assessment of migraine headaches.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.).

Thus, the Veteran has competently reported having suffered from a head injury in service and having had headaches thereafter.  He also is service-connected for PTSD and seeks consideration of entitlement to service connection for migraine headaches on a secondary basis.  Further, he is shown to have been diagnosed with migraine headaches during the pendency of his claim.   Nonetheless, he has not yet been afforded with a medical examination with respect to his claim.  For these reasons, the Board finds that a remand in order to afford the Veteran with a medical examination is warranted.   38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board also notes that the Veteran submitted a written statement in May 2011, after the hearing, wherein he stated that he had received treatment for migraines while residing in the VA domiciliary in Biloxi, Mississippi in 1979.  See letter dated April 20, 2011.  He explained that he was living in Pensacola, Florida, when he began utilizing the VA for medical treatment.  It is notable that the Veteran reported VA treatment for migraines beginning in 1979, which would have been before his period of active service.  Thus, it appears that the date provided is a typographical error.  Therefore, after clarifying the correct date with the Veteran, these VA treatment records should be obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(2).    

Regarding claimed Meniere's disease, the Board notes that the Veteran similarly seeks entitlement to service connection for the claimed disability on the basis that it developed as a result of the in-service sexual assault or, alternatively, is secondary to his service-connected PTSD.  On his VA Form 9, the Veteran wrote that he has been diagnosed with Meniere's disease and the Veteran is considered competent to report a contemporaneous diagnosis.  See Jandreau, supra.  A VA treatment record dated in December 2005 reveals that an otolaryngology resident wrote that the Veteran's history and audiogram findings were consistent with Meniere's disease; however, she ordered an MRI and ENG test to rule out cerebellar pontine angle tumor or acoustic neuroma due to the Veteran's poor speech discrimination testing and asymmetry.  While it is noted in the follow-up otolaryngology note dated in March 2006 that his MRI and ENG study were both negative, it is unclear whether the Veteran's complained symptoms of hearing loss, tinnitus, and vertigo is attributable to the diagnosis of Meniere's disease.  The examining otolaryngology resident in the follow-up note did not specifically comment on whether Meniere's disease was present.  It is also unclear from subsequent VA treatment records whether the Veteran suffers from the claimed disorder, and the Veteran has not been afforded with a medical examination in connection with the claim.  It is notable that the Veteran is service-connected for hearing loss of the right ear, tinnitus, and a perforated right ear drum.  Therefore, in light of the foregoing, the Board finds that a remand in order to afford the Veteran with a medical examination in connection with this claim is also warranted.   38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
  
Further, the Board observes that the Veteran requested to be afforded with a Travel Board hearing and a hearing before a Decision Review Officer (DRO) when he filed his substantive appeal in December 2007.  See, e.g., letter from the Veteran's representative dated December 20, 2007.  While the Veteran was afforded with a Board hearing in April 2011 before the undersigned, there is no indication that a DRO hearing was ever scheduled and it does not appear that the Veteran has withdrawn his request for such hearing.  However, many years have passed without further request for a DRO hearing.  In consideration of the foregoing, the Veteran should be contacted and asked whether he still desires a hearing before a DRO on remand.  If so, then the Veteran's request for a DRO hearing should be satisfied.    

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to ask whether he still desires a DRO hearing and, if so, please so schedule.  The transcript of any DRO hearing, if held, should be included in the claims folder.  

2.  After clarifying the correct date and facility(ies)/location(s) of initial VA treatment with the Veteran, request any and all treatment records pertaining to any treatment the Veteran received at that facility(ies) for his claimed migraine headaches that date to the present.  The search should include any archived or retired records.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.  If unable to comply with this request, please so state for the record and explain why.  

3.  After the action (1) and (2) outlined above has been completed to the extent possible, schedule the Veteran for an appropriate medical examination for his claimed migraine headaches.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner/reviewer in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner must confirm that the claims folder was reviewed in the examination report.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current migraine headaches is directly related to the Veteran's military service, or has been caused by his service-connected PTSD, or has been aggravated (i.e., permanently increased in severity) by his PTSD; or whether such causal or aggravation relationship is unlikely (i.e., a probability of less than 50 percent.)  For the purposes of providing the opinion, assume that the Veteran's account of having sustained a head injury in service and suffering headaches thereafter is fact, unless clearly contradicted in the record.  

b.  The examiner should discuss lay and medical evidence contained in the claims file, to include the Veteran's service treatment records (STRs), as well as post-service lay and medical evidence in support of his or her conclusions.  

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If the examiner concludes that the Veteran's migraine headaches have been aggravated by his PTSD, the examiner should attempt to identify the baseline level of severity of the migraine headaches before the onset of aggravation.

e.  Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed disorder.

4.  After the actions (1) and (2) outlined above has been completed to the extent possible, schedule the Veteran for an appropriate medical examination for his claimed Meniere's disease.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner/reviewer in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner must confirm that the claims folder was reviewed in the examination report.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current Meniere's disease is directly related to the Veteran's military service, or has been caused by his service-connected PTSD, or has been aggravated (i.e., permanently increased in severity) by his PTSD; or whether such causal or aggravation relationship is unlikely (i.e., a probability of less than 50 percent.)

b.  The examiner/reviewer should discuss lay and medical evidence contained in the claims file, to include the Veteran's STRs, as well as post-service lay and medical evidence in support of his or her conclusions. 

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If the examiner concludes that the Veteran's Meniere's disease has been aggravated by his PTSD, the examiner should attempt to identify the baseline level of severity of the Meniere's disease before the onset of aggravation.
e.  Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed disorder.

5.  After the above development has been accomplished to the extent possible, readjudicate the Veteran's claims, to include consideration of the evidence submitted since issuance of the last SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response.  The case should then be returned to the Board, if in order.  

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


